Citation Nr: 9933103	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  98-06 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for acne scars with 
sebaceous adenomata currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1975.  

This matter arises from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


REMAND

Historically, service connection for acne with multiple 
sebaceous adenomata was granted by an April 1976 rating 
decision, and a noncompensable evaluation was assigned, 
effective from September 1975.  By a rating decision of 
December 1982, the veteran's assigned disability rating was 
increased to 10 percent, effective from July 30, 1982.  That 
decision was based on clinical treatment records indicating 
the need for multiple treatment and medication for the 
veteran's acne, and a showing that the veteran had deep acne 
scars on both cheeks.  In June 1997, the veteran filed a 
claim in which he contended that the severity of that 
disorder had increased.  

The veteran has consistently continued to assert, throughout 
the course of his appeal, that the severity of his service-
connected acne has increased.  The Board notes that the 
veteran was last afforded a VA rating examination to 
determine the extent and severity of his service-connected 
acne in August 1993.  Given that the veteran's last rating 
examination was conducted in August 1993, and that his 
principal contention is that his service-connected skin 
disorder has increased in severity since that time, the Board 
finds that he should be afforded VA examination to evaluate 
the nature and severity of his service-connected skin 
disorder.  

In addition, by a statement submitted in September 1997, the 
veteran asserted that he had undergone three medical 
procedures for his acne within the past three years.  It is 
not clear from the record whether the RO has obtained or 
attempted to obtain the records pertaining to the three 
recent surgeries on the skin that the veteran claims to have 
undergone.  The RO should attempt to obtain those records and 
associate them with the claims file in advance of scheduling 
the veteran for a rating examination.  

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, the case is REMANDED to the RO for the 
following action:  

1.  The RO should ask the veteran to 
identify specifically the providers who 
performed the three surgeries references 
in the September 1997 statement.  The 
veteran should also identify all VA and 
non-VA providers who have provided care 
for the service-connected skin disability 
from September 1997 through the present.  
After obtaining any necessary 
authorization, the RO should seek to 
obtain and associate with the claims file 
all identified records not yet associated 
with the file.  If the veteran is 
unresponsive to the RO's request, or if 
the records are unavailable, the RO 
should so indicate.  

2.  The veteran should then be scheduled 
to undergo a VA rating examination to 
evaluate his service-connected acne with 
sebaceous adenomata.  The examiner is 
requested to evaluate the veteran's skin 
disorder in terms of the criteria set 
forth at 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (1999), et al., and to comment 
fully on the degree to which the 
veteran's skin disorder causes facial 
disfigurement, and the degree to which 
the veteran's acne scars are tender or 
painful, if at all.  All indicated tests 
and studies should be performed.  The 
veteran's claims file, including all 
newly associated evidence (if any), 
should be made available to the examiner 
for review in advance of the scheduled 
examination.  The characteristics of the 
lesions, including size, color, 
consistency, shape and outline should be 
recorded, and current unretouched 
photographs of the affected areas should 
be taken and associated with the claims 
folder.  The report of the examination 
should include a complete rationale for 
all opinions expressed.  

3.  The RO should review the report of 
the rating examination, and ensure that 
it complies with the Board's directives 
set forth above.  If it does not, the RO 
should undertake all appropriate action 
necessary to ensure compliance with this 
REMAND.  Thereafter, the RO should 
adjudicate the issue of entitlement to an 
evaluation in excess of 10 percent for 
the veteran's acne with sebaceous 
adenomata, taking into account all 
relevant statutes, regulations, and 
diagnostic codes.  If the determination 
remains unfavorable to the veteran, the 
RO should furnish a supplemental 
statement of the case, and provide an 
opportunity to respond prior to referring 
the case back to the Board for further 
action.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with the 
present appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.  



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





